DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered.

Priority
While the continuity chain for this application is extensive and unclear, Examiner notes that support for the instant claims has been found in U.S. Application No. 13/612,541.  As such, the Examiner will be taking the priority date for the instant application for the purposes of examination as 9/12/2012.  It should be noted that Applicant has stated that this is the earliest priority date being claimed in the present application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-9, 11, 12, 14-17, and 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 10,478,246.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellegrino, U.S. 2004/0064137 (hereinafter Pellegrino) in view of Arramon, U.S. 2004/0162559 (hereinafter Arramon), Cosman, U.S. 6,478,793 (hereinafter Cosman), Leung, U.S. 2005/0177209 (hereinafter Leung), and Janssen, U.S. 2005/0283148 (hereinafter Janssen).
Regarding claims 2-6 and 22, Pellegrino discloses (note figs. 13, 23, and 32; paragraphs 155, 202, and 222) a method comprising providing: an RF generator (401 – also note paragraph 218); a pair of outer cannulas (101 and 151); a pair of inner stylets (201 and 251); and a pair of RF probes (301 and 351) having the claimed diameter (note paragraphs 207 and 246) and having ring electrodes disposed thereon (see fig. 23), wherein the different components are configured and utilized in the claimed manner for the claimed duration (note paragraphs 190 and 222); wherein the RF probes comprise diagnostic sensors (note paragraphs 212 and 219 – each probe has an active electrode and a temperature sensor for ‘monitoring operation of the probe’) configured to provide the claimed diagnostic information in connection with treatment; and wherein the RF electrodes are capable of being cooled (note paragraph 203).  However, Pellegrino fails to explicitly disclose a procedure that utilizes a pair of channeling tools, for use within the cannulas once the stylets have been removed.  Arramon teaches (note fig. 1; paragraphs 21-22) a similar procedure for piercing bone that utilizes a cannula (2), stylet (4), and channeling tool (8) which are used in this manner.  It is well known in the art that these different configurations for piercing bone are widely considered to be interchangeable.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have modified the method of Pellegrino to utilize a pair of channeling tools in the claimed manner.  This is because this modification would have merely comprised a simple substitution of interchangeable bone-piercing configurations in order to produce a predictable result (see MPEP 2143).  While Pellegrino fails to explicitly disclose a procedure that utilizes real-time image guidance, Cosman teaches a similar procedure that uses real-time image guidance in the claimed manner (note col. 4, line 41; col. 6, line 18; col. 6, line 66).  It is well known in the art that the use of real-time imaging during a procedure would result in increased safety and efficiency.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the method of Pellegrino to utilize real-time image guidance in order to increase safety and efficiency.  While Pellegrino discloses the use of cooled electrodes, Pellegrino fails to explicitly disclose using RF probes with lumens for facilitating the circulation of coolant.  Leung teaches a similar procedure that utilizes a probe with cooled electrodes, wherein the probe comprises a lumen for facilitating the circulation of coolant (note paragraph 82).  It is well known in the art that these different electrode-cooling configurations are widely considered to be interchangeable.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the procedure of Pellegrino to utilize RF probes with a lumens for facilitating the circulation of coolant.  This is because this modification would have merely comprised a simple substitution of interchangeable electrode-cooling configurations in order to produce a predictable result (see MPEP 2143).  While Pellegrino discloses the use of RF probes wherein each one has a diagnostic sensor, Pellegrino fails to explicitly disclose using energy probes that each comprise a plurality of diagnostic devices.  Janssen teaches a similar procedure that utilizes bipolar ablation probes that each comprise a plurality of diagnostic devices (note paragraphs 26, 52, and 197; note claim 6).  It is well known in the art that this design would increase feedback, thereby resulting in increased safety, efficiency, and versatility.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the procedure of Pellegrino to utilize RF probes that each comprise a plurality of diagnostic devices in order to increase safety, efficiency, and versatility.  Finally, though Pellegrino discloses a pair of RF probes connected to the same generator (note fig. 13), it fails to explicitly disclose a connection device that integrally couples the probes to the generator.  Leung further teaches (note fig. 1) a similar procedure utilizing two probes connected to a generator, wherein a connection device (130) integrally couples the probes to the generator.  It is well known in the art that these different electrical coupling configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the procedure of Pellegrino to utilize a system having a connection device that integrally couples the probes to the generator.  This is because this modification would have merely comprised a simple substitution of interchangeable electrical coupling configurations in order to produce a predictable result (see MPEP 2143).  Examiner asserts that this modified device would meet the claimed procedure during its routine use.  

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellegrino in view of Arramon, Cosman, Leung, and Janssen as applied to claims 2-6 and 22 above, and further in view of Reynolds, U.S. 2006/0052743 (hereinafter Reynolds).
Regarding claim 7, Pellegrino in view of Arramon, Cosman, Leung, and Janssen teaches the claimed method (see above), but fails to expressly teach the delivery of bone cement (i.e., a ‘therapeutic agent’) during the procedure.  Reynolds teaches (see paragraph 2) a procedure that comprises delivering cement to strengthen bone cavities, thereby resulting in increased safety.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the procedure of Pellegrino to incorporate this step in order to strengthen vertebrae after completion of the procedure, thus increasing safety.
 
Claims 8, 9, 11, 12, and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellegrino in view of Arramon, Leung, and Janssen.
Regarding claims 8, 9, 11, and 23, Pellegrino discloses (note figs. 13, 23, and 32; paragraphs 155, 202, and 222) a method comprising providing: an RF generator (401 – also note paragraph 218); a pair of outer cannulas (101 and 151); a pair of inner stylets (201 and 251); and a pair of RF probes (301 and 351) having the claimed diameter (note paragraphs 207 and 246) and having ring electrodes disposed thereon (see fig. 23), wherein the different components are configured and utilized in the claimed manner for the claimed duration (note paragraphs 190 and 222); wherein the RF probes comprise diagnostic sensors (note paragraphs 212 and 219 – each probe has an active electrode and a temperature sensor for ‘monitoring operation of the probe’) configured to provide the claimed diagnostic information in connection with treatment; and wherein the RF electrodes are capable of being cooled (note paragraph 203).  However, Pellegrino fails to explicitly disclose a procedure that utilizes a pair of channeling tools, for use within the cannulas once the stylets have been removed.  Arramon teaches (note fig. 1; paragraphs 21-22) a similar procedure for piercing bone that utilizes a cannula (2), stylet (4), and channeling tool (8) which are used in this manner.  It is well known in the art that these different configurations for piercing bone are widely considered to be interchangeable.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have modified the method of Pellegrino to utilize a pair of channeling tools in the claimed manner.  This is because this modification would have merely comprised a simple substitution of interchangeable bone-piercing configurations in order to produce a predictable result (see MPEP 2143).  While Pellegrino discloses the use of cooled electrodes, Pellegrino fails to explicitly disclose using RF probes with lumens for facilitating the circulation of coolant.  Leung teaches a similar procedure that utilizes a probe with cooled electrodes, wherein the probe comprises a lumen for facilitating the circulation of coolant (note paragraph 82).  It is well known in the art that these different electrode-cooling configurations are widely considered to be interchangeable.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the procedure of Pellegrino to utilize RF probes with a lumens for facilitating the circulation of coolant.  This is because this modification would have merely comprised a simple substitution of interchangeable electrode-cooling configurations in order to produce a predictable result (see MPEP 2143).  Finally, though Pellegrino discloses the use of RF probes wherein each one has a diagnostic sensor, Pellegrino fails to explicitly disclose using energy probes that each comprise a plurality of diagnostic devices.  Janssen teaches a similar procedure that utilizes bipolar ablation probes that each comprise a plurality of diagnostic devices (note paragraphs 26, 52, and 197; note claim 6).  It is well known in the art that this design would increase feedback, thereby resulting in increased safety, efficiency, and versatility.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the procedure of Pellegrino to utilize RF probes that each comprise a plurality of diagnostic devices in order to increase safety, efficiency, and versatility.  Examiner asserts that this modified device would meet the claimed procedure during its routine use.
Regarding claim 12, Pellegrino (see above) discloses a procedure for ablating a basivertebral nerve (BVN) within a vertebral body.  However, Pellegrino fails to explicitly disclose that this vertebral body is of a lumbar or sacral vertebrae.  It is well known in the art that BVN’s can be found in different regions of the spine (e.g., thoracic and lumbar), and that different regions of the spine can be targeted interchangeably depending on the desired outcome.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the procedure of Pellegrino to target any of the BVN’s within the patient’s spine (including those that have been claimed).  This is because this modification would have merely comprised a simple substitution of interchangeable target sites in order to produce a predictable result (see MPEP 2143).  

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellegrino in view of Arramon, Leung, and Janssen as applied to claims 8, 9, 11, 12, and 23 above, and further in view of Cosman.
Regarding claim 14, Pellegrino in view of Arramon, Leung, and Janssen teaches the claimed method (see above), but fails to expressly teach a procedure that utilizes real-time image guidance.  Cosman teaches a similar procedure that uses real-time image guidance in the claimed manner (note col. 4, line 41; col. 6, line 18; col. 6, line 66).  It is well known in the art that the use of real-time imaging during a procedure would result in increased safety and efficiency.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the method of Pellegrino to utilize real-time image guidance in order to increase safety and efficiency.  Examiner asserts that this modified device would meet the claimed procedure during its routine use.    

Claims 15-17, 20, 21, 24, and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellegrino in view of Cosman and Leung.
Regarding claims 15-17, 20, 21, 24, and 25, Pellegrino discloses (note figs. 13, 23, and 32; paragraphs 155, 202, and 222) a method comprising providing: an RF generator (401 – also note paragraph 218); a pair of outer cannulas (101 and 151); a pair of inner stylets (201 and 251); and a pair of RF probes (301 and 351) having the claimed diameter (note paragraphs 207 and 246) and having ring electrodes disposed thereon (see fig. 23), wherein the different components are configured and utilized in the claimed manner for the claimed duration (note paragraphs 190 and 222); wherein the RF probe comprises a diagnostic device (note paragraphs 212 and 219) configured to provide the claimed diagnostic information in connection with treatment; and wherein the RF electrodes are capable of being cooled (note paragraph 203).  While Pellegrino fails to explicitly disclose a procedure that utilizes real-time fluoroscopic imaging, Cosman teaches a similar procedure that uses real-time fluoroscopic imaging in the claimed manner (note col. 4, line 41; col. 6, line 18; col. 6, line 66).  It is well known in the art that the use of real-time imaging during a procedure would result in increased safety and efficiency.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have modified the method of Pellegrino to utilize real-time fluoroscopic imaging in order to increase safety and efficiency.  Furthermore, while Pellegrino discloses the use of cooled electrodes, Pellegrino fails to explicitly disclose using RF probes with lumens for facilitating the circulation of coolant.  Leung teaches a similar procedure that utilizes a probe with cooled electrodes, wherein the probe comprises a lumen for facilitating the circulation of coolant (note paragraph 82).  It is well known in the art that these different electrode-cooling configurations are widely considered to be interchangeable.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the procedure of Pellegrino to utilize RF probes with a lumens for facilitating the circulation of coolant.  This is because this modification would have merely comprised a simple substitution of interchangeable electrode-cooling configurations in order to produce a predictable result (see MPEP 2143).  Finally, though Pellegrino discloses a pair of RF probes connected to the same generator (note fig. 13), it fails to explicitly disclose a ‘y-shaped’ device that integrally couples the probes to the generator.  Leung further teaches (note fig. 1) a similar procedure utilizing two probes connected to a generator, wherein a ‘y-shaped’ device (130) integrally couples the probes to the generator.  It is well known in the art that these different electrical coupling configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the procedure of Pellegrino to utilize a system having a ‘y-shaped’ connection device that integrally couples the probes to the generator.  This is because this modification would have merely comprised a simple substitution of interchangeable electrical coupling configurations in order to produce a predictable result (see MPEP 2143).  Examiner asserts that this modified device would meet the claimed procedure during its routine use.  
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they do not apply to the current rejections.  However, in response to applicant's argument that the examiner has combined an excessive number of references, it should be noted that reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Conclusion
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794